Case 4:15-cv-02277-JST Document 374-7 Filed 03/13/19 Page 1 of 5




                          EXHIBIT F

            TIME AND LODESTAR OF DPLO
       INDIVIDUAL TIMEKEEPERS BY CATEGORY
Tom Duckworth       Partner                                                Case 4:15-cv-02277-JST Document 374-7 Filed 03/13/19 Page 2 of 5
                                       Preparation of
                                       complaint and
                                          amended
                                      complaints, Pro
                                       Hac motions,
                                      communication
                                       s with clients,
                                         review and          Written                                                                                                                                                                                            Lodestar
                                          research     Discovery/Disclosures                                                                                                                                                                          Current      at
                        Pre-filing       answers to         /Meet and                                                           Class Member                               Summary                      Motion for Settlement/ Fee            Total   Hourly    Current
                      Investigation      complaints      Confer/Hearings       Document Review   Legal Research   Depositions     Outreach   Class Certification Experts   Judgment   Decertification   Judgment Mediation Petition   Other   Time     Rate      Rate
       March-15           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         April-15         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         May-15           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         June-15          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
          July-15         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       August-15          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   September-15           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      October-15          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   November-15            0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
    December-15           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      January-16          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
     February-16          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       March-16           0.00             0.70                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.70    $750.00 $525.00
         April-16         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.40       0.00          0.00           0.00      0.00      0.00    0.00    0.40    $750.00 $300.00
         May-16           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         June-16          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
          July-16         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             2.40         0.00       0.00          0.00           0.00      0.00      0.00    0.00    2.40    $750.00 $1,800.00
       August-16          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   September-16           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      October-16          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.80          0.00           0.00      0.00      0.00    0.00    0.80    $750.00 $600.00
   November-16            0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
    December-16           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      January-17          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
     February-17          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       March-17           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         April-17         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         May-17           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         June-17          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
          July-17         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       August-17          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   September-17           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      October-17          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   November-17            0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
    December-17           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      January-18          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
     February-18          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       March-18           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         April-18         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         May-18           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
         June-18          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
          July-18         0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       August-18          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   September-18           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      October-18          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
   November-18            0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
    December-18           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
      January-19          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
     February-19          0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
       March-19           0.00             0.00                0.00                 0.00              0.00           0.00           0.00             0.00         0.00       0.00          0.00           0.00      0.00      0.00    0.00    0.00    $750.00   $0.00
           Totals         0.00             0.70                0.00                 0.00              0.00           0.00           0.00             2.40         0.40       0.80          0.00           0.00      0.00      0.00    0.00    4.30            $3,225.00
Erika Heath         Associate                                        Case 4:15-cv-02277-JST Document 374-7 Filed 03/13/19 Page 3 of 5
                                    Preparation of
                                    complaint/amended
                                    complaint, Pro Hac
                                    motions,
                                    communications
                                    with client and      Written
                                    potential clients,   Discovery/Disclo                               Class                                                                                                                  Current
                    Pre-filing      answer to            sures/Meet and Document   Legal                Member                       Expert    Summary                    Motion for   Settlement/ Fee               Total     Hourly     Lodestar at
                    Investigation   complaint.           Confer/Hearings Review    Research Depositions Outreach Class Certification Reports   Judgment   Decertification Judgment     Mediation Petition   Other    Time      Rate       Current Rate
       March-15          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         April-15        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         May-15          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         June-15         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
          July-15        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       August-15         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   September-15          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      October-15         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   November-15           0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
    December-15          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      January-16         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
     February-16         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       March-16          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         April-16        0.00              0.60               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.60    $475.00      $285.00
         May-16          0.00              0.00               0.00         0.10       0.00       4.60      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      4.50      9.20    $475.00     $4,370.00
         June-16         0.00              0.00               0.00         0.70       0.00       9.80      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00     10.50    $475.00     $4,987.50
          July-16        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       August-16         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   September-16          0.00              0.00               1.40         0.00       6.30       2.60      0.00          0.90          0.20       12.30        0.00          0.00         0.00      0.00      0.00     23.70    $475.00    $11,257.50
      October-16         0.00              0.00               0.00         0.00      14.50       0.00      0.00          0.00          0.00       15.30        0.00          0.00         0.00      0.00      0.00     29.80    $475.00    $14,155.00
   November-16           0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        4.20        0.00          0.00         0.00      0.00      0.00      4.20    $475.00     $1,995.00
    December-16          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      January-17         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.70        0.00          0.00         0.00      0.00      0.00      0.70    $475.00      $332.50
     February-17         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       March-17          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         April-17        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         May-17          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         June-17         0.00              0.00               2.80         0.60       0.90       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      4.30    $475.00     $2,042.50
          July-17        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       August-17         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   September-17          0.00              0.00               0.00         0.40       0.00       2.60      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      3.00    $475.00     $1,425.00
      October-17         0.00              0.00               0.00         1.00       0.00      12.50      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00     13.50    $475.00     $6,412.50
   November-17           0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
    December-17          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      January-18         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
     February-18         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       March-18          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         April-18        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         May-18          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
         June-18         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
          July-18        0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       August-18         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   September-18          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      October-18         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
   November-18           0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
    December-18          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
      January-19         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
     February-19         0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
       March-19          0.00              0.00               0.00         0.00       0.00       0.00      0.00          0.00          0.00        0.00        0.00          0.00         0.00      0.00      0.00      0.00    $475.00       $0.00
           Totals        0.00              0.60               4.20         2.80      21.70      32.10      0.00          0.90          0.20       32.50        0.00          0.00         0.00      0.00      4.50     99.50               $47,262.50
Aseil Mohmoud         Associate                                 Case 4:15-cv-02277-JST Document 374-7 Filed 03/13/19 Page 4 of 5
                                    Preparation of
                                    complaint/amended
                                    complaint, Pro Hac
                                    motions,
                                    communications
                                    with client and      Written                                                                                                                                                                             Lodestar
                                    potential clients,   Discovery/Disclosures                             Class                                                                                                                  Current    at
                      Pre-filing    answer to            /Meet and             Documen Legal               Member                        Expert    Summary    Decertificatio Motion for   Settlement Fee                 Total    Hourly     Current
                      Investigation complaint.           Confer/Hearings       t Review Research DepositionsOutreach Class Certification Reports   Judgment   n              Judgment     /Mediation Petition   Other    Time     Rate       Rate
         March-15         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           April-15       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           May-15         0.00            0.00                   1.50            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     1.50    $350.00    $525.00
           June-15        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
            July-15       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         August-15        0.00            0.00                   5.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     5.00    $350.00   $1,750.00
     September-15         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        October-15        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     November-15          0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
      December-15         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        January-16        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
       February-16        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         March-16         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           April-16       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           May-16         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           June-16        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
            July-16       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         August-16        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     September-16         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        October-16        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     November-16          0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
      December-16         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        January-17        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
       February-17        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         March-17         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           April-17       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           May-17         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           June-17        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
            July-17       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         August-17        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     September-17         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        October-17        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     November-17          0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
      December-17         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        January-18        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
       February-18        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         March-18         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           April-18       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           May-18         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
           June-18        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
            July-18       0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         August-18        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     September-18         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        October-18        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
     November-18          0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
      December-18         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
        January-19        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
       February-19        0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
         March-19         0.00            0.00                   0.00            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     0.00    $350.00     $0.00
             Totals       0.00            0.00                   6.50            0.00      0.00      0.00      0.00          0.00          0.00       0.00         0.00          0.00        0.00       0.00      0.00     6.50              $2,275.00
Monique Olivier      Partner                                             Case 4:15-cv-02277-JST Document 374-7 Filed 03/13/19 Page 5 of 5
                                                Preparation of
                                                complaint and
                                                  amended
                                               complaints, Pro
                                                Hac motions,
                                              communications
                                                 with clients,
                                                 review and             Written                                                    Class                                                                                                                          Current
                                              research answers Discovery/Disclosures/Me Document                                  Member                                     Summary                      Motion for   Settlement/     Fee               Total    Hourly    Lodestar at
                     Pre-filing Investigation   to complaints   et and Confer/Hearings   Review    Legal Research   Depositions   Outreach   Class Certification   Experts   Judgment   Decertification   Judgment     Mediation     Petition   Other    Time      Rate     Current Rate
        March-15               0.00             20.90                 0.00               0.00           3.60           0.00         4.60            0.00            0.00       0.00          0.00            0.00        0.00         0.00      3.10     32.20    $750.00    $24,150.00
          April-15             0.00             0.00                  0.00               0.00           0.90           0.00         4.20            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.40      5.50    $750.00     $4,125.00
          May-15               0.00             2.20                  0.00               0.00           0.00           0.00         3.90            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.50      6.60    $750.00     $4,950.00
          June-15              0.00             3.20                  0.00               0.00           0.00           0.00         2.50            0.00            0.00       0.00          0.00            0.00        0.00         0.00      1.90      7.60    $750.00     $5,700.00
           July-15             0.00             0.00                  1.30               0.00           3.50           0.00         2.30            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      7.10    $750.00     $5,325.00
        August-15              0.00             0.60                 19.50               1.20           4.50           0.00         3.50            0.00            0.00       0.00          0.00            0.00        0.00         0.00      2.20     31.50    $750.00    $23,625.00
    September-15               0.00             0.00                 12.00               2.90           1.80           1.20         7.60            1.10            0.00       0.00          0.00            0.00        1.10         0.00      0.50     28.20    $750.00    $21,150.00
       October-15              0.00             5.30                  6.80               3.40           3.60           0.80         4.10            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00     24.00    $750.00    $18,000.00
    November-15                0.00             0.50                  4.70               5.30           1.60           0.00         2.50            0.00            0.00       0.00          0.00            0.00        0.60         0.00      1.90     17.10    $750.00    $12,825.00
     December-15               0.00             1.20                  3.10               8.60           0.00           0.00         3.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      3.70     19.60    $750.00    $14,700.00
       January-16              0.00             0.80                 14.50              19.50           0.00           0.00         0.60            0.00            0.00       0.00          0.00            0.00        1.30         0.00      2.30     39.00    $750.00    $29,250.00
      February-16              0.00             1.00                  0.80              18.50           3.90           1.00         2.50            0.30            0.00       0.00          0.00            0.00        2.80         0.00      2.60     33.40    $750.00    $25,050.00
        March-16               0.00             0.90                  5.20              22.30          13.60           3.50         1.20            0.00            0.00       0.00          0.00            0.00        47.90        0.00      5.80     100.40   $750.00    $75,300.00
          April-16             0.00             0.00                  8.60               8.20           8.60           9.50         2.20            0.00            0.00       0.00          0.00            0.00        0.00         0.00      11.70    48.80    $750.00    $36,600.00
          May-16               0.00             2.30                  3.00               1.80           1.50          48.60         1.30            0.70            1.50       0.00          0.00            0.00        0.00         0.00      0.00     60.70    $750.00    $45,525.00
          June-16              0.00             3.70                  3.50               6.20          14.80          17.30         0.70            24.60          14.90       0.00          0.00            0.00        0.00         0.00      6.60     92.30    $750.00    $69,225.00
           July-16             0.00             0.10                  8.30               5.90           5.90           0.80         1.30            49.50          23.50       0.00          0.00            0.00        0.30         0.00      2.10     97.70    $750.00    $73,275.00
        August-16              0.00             0.40                 13.20               5.10           3.00           9.90         1.60            4.20           11.90       0.00          0.00            0.00        0.00         0.00      0.00     49.30    $750.00    $36,975.00
    September-16               0.00             2.10                 15.90               3.80           2.60           0.00         0.00            12.30          29.90      11.60          0.00            0.00        0.00         0.00      2.30     80.50    $750.00    $60,375.00
       October-16              0.00             3.30                  4.30               5.70           3.90           0.00         0.00            63.40           2.30      48.10          0.00            0.00        0.00         0.00      0.60     131.60   $750.00    $98,700.00
    November-16                0.00             1.20                  0.90               0.80           0.00           0.00         0.50            3.00            0.00      33.90          0.00            0.00        0.50         0.00      0.00     40.80    $750.00    $30,600.00
     December-16               0.00             0.50                  1.30               1.10           0.00           0.00         0.00            0.00            0.00      30.60          0.00            0.00        0.00         0.00      0.00     33.50    $750.00    $25,125.00
       January-17              0.00             0.70                  0.80               2.20           0.00           0.00         1.30            0.00            0.20       5.60          0.00            0.00        0.40         0.00      0.90     12.10    $750.00     $9,075.00
      February-17              0.00             1.10                 17.50               5.40           2.60           0.00         0.00            0.00            0.00       3.10          0.00            0.00        0.00         0.00      0.00     29.70    $750.00    $22,275.00
        March-17               0.00             0.00                  3.60               2.50           1.80           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      6.80     14.70    $750.00    $11,025.00
          April-17             0.00             2.40                  2.20              13.50           1.80           0.00         3.70            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00     23.60    $750.00    $17,700.00
          May-17               0.00             0.00                 11.80               6.20          10.50           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00     28.50    $750.00    $21,375.00
          June-17              0.00             0.30                 12.80               6.30           0.60           0.00         0.00            0.00            2.00       0.00          0.00            0.00        0.00         0.00      4.30     26.30    $750.00    $19,725.00
           July-17             0.00             0.00                  8.20               0.80           1.40           0.00         0.00            0.00            0.80       0.00          0.00            0.00        0.00         0.00      1.00     12.20    $750.00     $9,150.00
        August-17              0.00             2.70                  7.20              18.10           9.50           1.40         1.60            0.00           13.20       0.00          0.00            0.00        4.10         0.00      0.00     57.80    $750.00    $43,350.00
    September-17               0.00             1.80                 42.00               6.50           5.30           5.30         0.00            0.00           11.20       0.00          0.00            0.00        2.30         0.00      3.90     78.30    $750.00    $58,725.00
       October-17              0.00             2.00                 38.90               9.30           3.60           6.50         0.00            0.00           55.70       0.00          0.00            0.00        0.00         0.00      0.00     116.00   $750.00    $87,000.00
    November-17                0.00             0.40                 18.50               2.20          13.00          11.20         0.00            0.00           36.10       0.00          0.00            0.00        0.00         0.00      4.10     85.50    $750.00    $64,125.00
     December-17               0.00             1.20                 13.30               0.80          16.20          25.60         0.00            0.00           51.80      26.20          0.00            0.00        0.00         0.00      0.00     135.10   $750.00    $101,325.00
       January-18              0.00             2..60                16.10              12.30           3.60           0.00         0.00            0.00           13.90      43.00         25.10            0.00        0.00         0.00      0.00     114.00   $750.00    $85,500.00
      February-18              0.00             2.20                  5.70               4.10          16.40           0.00         0.00            0.00            9.50      36.10         42.70            0.00        0.00         0.00      6.70     123.40   $750.00    $92,550.00
        March-18               0.00             2.10                  4.80               6.70           6.80           0.00         0.00            0.00            0.00      26.60          0.00            0.00        0.00         0.00      0.20     47.20    $750.00    $35,400.00
          April-18             0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
          May-18               0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
          June-18              0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
           July-18             0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
        August-18              0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
    September-18               0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
       October-18              0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
    November-18                0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
     December-18               0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
       January-19              0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
      February-19              0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
        March-19               0.00             0.00                  0.00               0.00           0.00           0.00         0.00            0.00            0.00       0.00          0.00            0.00        0.00         0.00      0.00      0.00    $750.00       $0.00
            Totals             0.00             67.10                330.30             217.20         170.40         142.60       56.70           159.10          278.40     264.80        67.80            0.00        61.30        0.00      76.10   1891.80             $1,418,850.00
